*1564Appeal from an order of the Family Court, Steuben County (Joseph W. Latham, J.), entered September 11, 2009 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order adjudicating the child at issue to be permanently neglected and terminating her parental rights with respect to him. Contrary to the mother’s contention, petitioner met its. burden of establishing by clear and convincing evidence that it exercised diligent efforts to encourage and strengthen the parental relationship and to reunite the mother and the child (see Social Services Law § 384-b [7] [a]; Matter of Noemi D., 43 AD3d 1303 [2007], lv denied 9 NY3d 814 [2007]; see generally Matter of Sheila G., 61 NY2d 368, 373 [1984]). Petitioner established that it provided mental health and parenting services for the mother, family counseling for the mother and the child, and supervision and transportation for visitation when needed. We further conclude that the record supports Family Court’s determination that termination of the mother’s parental rights with respect to the child, while allowing the mother to have post-termination contact with him, was in the best interests of the child (see Matter of Samantha K., 59 AD3d 1012 [2009]). Present — Centra, J.P., Fahey, Peradotto, Lindley and Green, JJ.